          Case 6:19-cv-00283-AA             Document 6        Filed 05/06/19   Page 1 of 11




Luke W. Reese, OSB No. 076129
lreese@ghrlawyers.com
GARRETT HEMANN ROBERTSON P.C.
1011 Commercial Street N.E.
Salem, Oregon 97301-1049
Tel: (503) 581-1501
Fax: (503) 581-5891
        Of Attorneys for Defendants


                                 UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                           EUGENE DIVISION

 NICOLE GILILLAND, an individual                              No.   6:19-cv-00283-AA

                                       Plaintiff,
                                                              DEFENDANTS’ ANSWER &
                       vs.                                    AFFIRMATIVE DEFENSES

 SOUTHWESTERN OREGON
 COMMUNITY COLLEGE DISTRICT
 by and through its BOARD OF
 EDUCATION, an Oregon community
 college district and board;
 SOUTHWESTERN OREGON
 COMMUNITY COLLEGE, an Oregon
 community college; PATTY SCOTT,
 an individual; TIM DAILY, an individual;
 FRANCISCO SALDIVAR; an individual;
 SUSAN WALKER, an individual;
 MELISSA SPERRY, an individual;
 PAMELA WICK, an individual,

                                    Defendants.
        Defendants, Southwestern Oregon Community College, Patty Scott, Tim Daily, Francisco

Saldivar, Susan Walker, Melissa Sperry, and Pamela Wick (“defendants”) answer plaintiff’s

Complaint as follows:

////

////

////


 DEFENDANTS’ ANSWER & AFFIRMATIVE DEFENSES:                                                   Page - 1
 Gililland v. Southwestern Oregon Community College, et al.
          Case 6:19-cv-00283-AA             Document 6        Filed 05/06/19   Page 2 of 11




                                    JURISDICTION AND VENUE

                                                   1.

        Paragraph 1 states a legal conclusion to which no responsive pleading is required.

Defendants agree that this court has subject matter jurisdiction over plaintiff’s Title IX claims.

Defendants further agree that this court has supplemental jurisdiction over plaintiff’s common-law

claims; however, defendants will request that this court decline to exercise supplemental jurisdiction

if and when plaintiff’s Title IX claim is dismissed.

                                                   2.

        Defendants agree that venue is appropriate in this court.

                                                 PARTIES

                                                   3.

        Defendants admit paragraph 3.

                                                   4.

        Defendants admit paragraph 4.

                                                   5.

        Defendants admit paragraph 5.

                                                   6.

        Defendants admit that Dr. Patty Scott was at all times acting within the course and scope of

her employment at President of SWOCC.                   Defendants deny the remaining allegations in

paragraph 6.

                                                   7.

        Defendants admit that at all times Tim Daily was acting within the course and scope of his

employment as the Vice-President of Enrollment and Student Services of SWOCC. Defendants

deny the remaining allegations in paragraph 7.

////


 DEFENDANTS’ ANSWER & AFFIRMATIVE DEFENSES:                                                   Page - 2
 Gililland v. Southwestern Oregon Community College, et al.
          Case 6:19-cv-00283-AA             Document 6        Filed 05/06/19   Page 3 of 11




                                                   8.

        Defendants admit that at all times Francisco Saldivar was acting within the course and scope

of his employment as Dean of Career – Technical and Work Force Development of SWOCC.

Defendants deny any remaining factual allegations in paragraph 8.

                                                   9.

        Defendants admit that at all times Susan Walker was acting within the course and scope of

her employment as Director of Nursing and Allied Health of SWOCC. Defendants deny any

remaining factual allegations in paragraph 9.

                                                   10.

        Defendants admit that at all times Melissa Sperry was acting within the course and scope of

her employment as a nursing instructor and academic advisor of SWOCC. Defendants deny any

remaining factual allegations in paragraph 10.

                                                   11.

        Defendants admit that at all times Pamela Wick was acting within the course and scope of

her employment as a nursing instructor with SWOCC. Defendants deny any remaining factual

allegations in paragraph 11.

                                     STATEMENT OF THE CASE

                                                   12.

        Defendants admit that plaintiff enrolled in SWOCC’s nursing program. Defendants lack

sufficient information to admit or deny the remaining factual allegations in paragraph 12.

                                                   13.

        Defendants admit that plaintiff was accepted into SWOCC’s competitive nursing program in

the fall of 2017.

////

////


 DEFENDANTS’ ANSWER & AFFIRMATIVE DEFENSES:                                                   Page - 3
 Gililland v. Southwestern Oregon Community College, et al.
            Case 6:19-cv-00283-AA           Document 6        Filed 05/06/19   Page 4 of 11




                                                   14.

        Defendants deny that they had knowledge of plaintiff’s former work in the adult industry

prior to plaintiff disclosing the same.

                                                   15.

        Defendants deny paragraph 15.

                                                   16.

        Defendants deny paragraph 16.

                                                   17.

        Defendants deny paragraph 17.

                                                   18.

        Defendants lack sufficient information to admit or deny paragraph 18 and, therefore, deny

the same.

                                                   19.

        Defendants admit that there were consequences once SWOCC employees discovered

concerns that plaintiff had engaged in plagiarism in violation of its policies and code of conduct.

Defendants further admit that SWOCC employees worked with plaintiff to address her concerns

about the plagiarism allegation. Defendants deny the remainder of paragraph 19.

                                                   20.

        Defendants deny paragraph 20.

                                                   21.

        Defendants deny paragraph 21.

                                                   22.

        Defendants deny paragraph 22.

                                                   23.

        Defendants deny paragraph 23.


 DEFENDANTS’ ANSWER & AFFIRMATIVE DEFENSES:                                                   Page - 4
 Gililland v. Southwestern Oregon Community College, et al.
          Case 6:19-cv-00283-AA             Document 6         Filed 05/06/19   Page 5 of 11




                                                   24.

        Defendants deny that plaintiff was dismissed from the nursing program.

                                                   25.

        Defendants deny paragraph 25.

                                                   26.

        Defendants lack sufficient information to admit or deny the factual allegations presented in

paragraph 26.

                                                   27.

        Defendants acknowledge that plaintiff sent notice that she intended to file a claim. The

sufficiency of that notice presents a legal conclusion to which no responsive pleading is required.

                                     FIRST CLAIM FOR RELIEF

                                                  (Title IX)

                                                   28.

        Defendants restate their answers to paragraphs 1-27 above.

                                                   29.

        Defendants admit paragraph 29.

                                                   30.

        Defendants deny paragraph 30.

                                                   31.

        Defendants deny paragraph 31.

                                                   32.

        Defendants deny paragraph 32.

                                                   33.

        Defendants deny paragraph 33.

////


 DEFENDANTS’ ANSWER & AFFIRMATIVE DEFENSES:                                                    Page - 5
 Gililland v. Southwestern Oregon Community College, et al.
          Case 6:19-cv-00283-AA             Document 6        Filed 05/06/19   Page 6 of 11




                                                   34.

        Defendants deny paragraph 34.

                                                   35.

        Defendants deny paragraph 35.

                                                   36.

        Defendants deny paragraph 36.

                                                   37.

        Defendants deny paragraph 37.

                                                   38.

        Defendants deny paragraph 38.

                                                   39.

        Defendants deny paragraph 39.

                                   SECOND CLAIM FOR RELIEF

                                            (Breach of Contract)

                                                   40.

        Defendants restate their answers to paragraphs 1-39 above.

                                                   41.

        Defendants admit that plaintiff paid tuition to attend SWOCC.

                                                   42.

        Paragraph 42 states a legal conclusion to which no responsive pleading is required. To the

extent paragraph 42 makes factual allegations, they are denied.

                                                   43.

        Defendants deny paragraph 43.

                                                   44.

        Defendants admit that their staff is expected to adhere to professional standards.


 DEFENDANTS’ ANSWER & AFFIRMATIVE DEFENSES:                                                   Page - 6
 Gililland v. Southwestern Oregon Community College, et al.
          Case 6:19-cv-00283-AA             Document 6        Filed 05/06/19    Page 7 of 11




                                                   45.

        Defendants deny paragraph 45.

                                                   46.

        Defendants deny paragraph 46.

                                     THIRD CLAIM FOR RELIEF

                                          (Negligent Supervision)

                                                   47.

        Defendants restate their answers to paragraphs 1-46 above.

                                                   48.

        Defendants admit that Dr. Scott, Tim Daily, and Francisco Saldivar were always acting

within the course and scope of their employment with SWOCC.

                                                   49.

        Defendants deny paragraph 49.

                                                   50.

        Defendants deny paragraph 50.

                                   FOURTH CLAIM FOR RELIEF

                           (Intentional Interference with Economic Relations)

                                                   51.

        Defendants restate their answers to paragraphs 1-50 above.

                                                   52.

        Defendants admit that plaintiff was a student enrolled in SWOCC’s nursing program.

                                                   53.

        Defendants deny paragraph 53.

                                                   54.

        Defendants deny paragraph 54.


 DEFENDANTS’ ANSWER & AFFIRMATIVE DEFENSES:                                                    Page - 7
 Gililland v. Southwestern Oregon Community College, et al.
          Case 6:19-cv-00283-AA             Document 6        Filed 05/06/19   Page 8 of 11




                                                   55.

        Defendants deny paragraph 55.

                                                   56.

        Defendants deny paragraph 56.

                                                   57.

        Defendants deny paragraph 57.

                                     FIFTH CLAIM FOR RELIEF

                              (Intentional Infliction of Emotional Distress)

                                                   58.

        Defendants restate their answers to paragraphs 1-57 above.

                                                   59.

        Defendants deny paragraph 59.

                                                   60.

        Defendants deny paragraph 60.

                                                   61.

        Defendants deny paragraph 61.

                                                   62.

        Defendants deny paragraph 62.

                                                   63.

        Defendants deny paragraph 63.

                                                   64.

        Except as expressly admitted above, defendants deny all factual allegations presented in

plaintiff’s Complaint.

////

////


 DEFENDANTS’ ANSWER & AFFIRMATIVE DEFENSES:                                                   Page - 8
 Gililland v. Southwestern Oregon Community College, et al.
          Case 6:19-cv-00283-AA             Document 6        Filed 05/06/19   Page 9 of 11




                                  FIRST AFFIRMATIVE DEFENSE

                                        (Failure to State a Claim)

                                                   65.

        Plaintiff’s Complaint fails to state a claim for which relief may be granted against any

defendant.

                                SECOND AFFIRMATIVE DEFENSE

                                          (Qualified Immunity)

                                                   66.

        The individually named defendants are qualifiedly immune from some or all of plaintiff’s

claims for relief.

                                 THIRD AFFIRMATIVE DEFENSE

                                        (Oregon Tort Claims Act)

                                                   67.

        Plaintiff’s claims against defendants are claims against agents of a special government body

and, as such, any actions available to plaintiff are subject to the conditions, limitations, and

immunities set forth in the Oregon Tort Claims Act, ORS 30.260, et seq.

                                  FIFTH AFFIRMATIVE DEFENSE

                            (Failure to Exhaust Administrative Remedies)

                                                   68.

        At no time prior to her leaving the nursing program did plaintiff raise any complaint or

concerns that defendants had violated her rights under Title IX. Therefore, defendants did not have

an opportunity to address those concerns through SWOCC’s administrative process.

////

////

////


 DEFENDANTS’ ANSWER & AFFIRMATIVE DEFENSES:                                                   Page - 9
 Gililland v. Southwestern Oregon Community College, et al.
          Case 6:19-cv-00283-AA            Document 6         Filed 05/06/19   Page 10 of 11




                                  SIXTH AFFIRMATIVE DEFENSE

                                           (Failure to Mitigate)

                                                   69.

        Plaintiff has failed to mitigate some or all of her purported damages.

                               SEVENTH AFFIRMATIVE DEFENSE

                                              (ORS 30.265(2))

                                                   70.

        Pursuant to ORS 30.265(2), defendants Patty Scott, Tim Daily, Francisco Saldivar, Susan

Walker, Melissa Sperry, and Pamela Wick are not proper defendants to plaintiff’s state law claims.

             RESERVATION TO ADD ADDITIONAL AFFIRMATIVE DEFENSES

                                                   71.

        Defendants reserve their right to add additional affirmative defenses as discovery proceeds

in this case.

        WHEREFORE, defendants pray that:

        1.      All of plaintiff’s claims be dismissed, with prejudice;

        2.      Defendants be awarded their reasonable costs and attorney fees; and

        3.      The court grant such other relief it deems proper.

        DATED this 6th day of May 2019.


                               GARRETT HEMANN ROBERTSON P.C.



                                            s/ Luke W. Reese
                                    Luke W. Reese (OSB No. 076129)
                                        lreese@ghrlawyers.com
                                         Phone: 503-581-1501
                                           Fax: 503-581-589
                                      Of Attorneys for Defendants




 DEFENDANTS’ ANSWER & AFFIRMATIVE DEFENSES:                                                    Page - 10
 Gililland v. Southwestern Oregon Community College, et al.
          Case 6:19-cv-00283-AA              Document 6          Filed 05/06/19   Page 11 of 11




                                      CERTIFICATE OF SERVICE

      I hereby certify that I caused to be served the foregoing Defendants’ Answer and
Affirmative Defenses on the date indicated below,

        [X]       Via First-Class Mail with postage prepaid
        [X]       Via Electronic Filing
        [ ]       Via Facsimile Transmission
        [ ]       Via Hand Delivery
        [ ]       Via Overnight Delivery

to the following person(s) a true copy thereof, contained in a sealed envelope (if other than by
facsimile transmission), addressed to said person(s) at their last known addresses indicated
below:

                                   KEVIN C. BRAGUE
                                   The Brague Law Firm
                                   1205 NW 25th Avenue
                                   Portland OR 97210
                                   OSB No. 050428
                                   Phone: 503-922-2243
                                   Fax: 503-226-3131
                                   Email: kevin@braguelawfirm.com
                                          Attorney for Plaintiff

        DATED May 6, 2019.

                                GARRETT HEMANN ROBERTSON P.C.



                                              s/ Luke W. Reese
                                      Luke W. Reese (OSB No. 076129)
                                          lreese@ghrlawyers.com
                                           Phone: 503-581-1501
                                             Fax: 503-581-589
                                        Of Attorneys for Defendants
        4826-2686-7082, v. 1




 CERTIFICATE OF SERVICE:                                                                          Page - 11
 Gililland v. Southwestern Oregon Community College District, et al.
